
	
		II
		111th CONGRESS
		1st Session
		S. 688
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Ms. Snowe (for herself,
			 Ms. Landrieu, Mr. Whitehouse, Mr.
			 Bingaman, Mr. Harkin,
			 Ms. Klobuchar, Mr. Cochran, Mrs.
			 Boxer, Mr. Schumer,
			 Mr. Menendez, Mr. Durbin, and Mrs.
			 Murray) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To require that health plans provide coverage for a
		  minimum hospital stay for mastectomies, lumpectomies, and lymph node dissection
		  for the treatment of breast cancer and coverage for secondary
		  consultations.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Patient Protection Act
			 of 2009.
		2.FindingsCongress finds the following:
			(1)According to the
			 American Cancer Society, excluding cancers of the skin, breast cancer is the
			 most frequently diagnosed cancer in women.
			(2)According to the
			 American Cancer Society, an estimated 40,480 women and 450 men died from breast
			 cancer in 2008.
			(3)According to the
			 American Cancer Society, in 2008 an estimated 182,460 new cases of invasive
			 breast cancer were diagnosed in women, and an estimated 1,990 invasive breast
			 cancer cases were diagnosed in men; and in addition, an estimated 67,770 new
			 cases of in situ breast cancer occurred in women in 2008, and of these,
			 approximately 85 percent were ductal carcinoma in situ.
			(4)According to the
			 American Cancer Society, most breast cancer patients undergo some type of
			 surgical treatment, which may involve lumpectomy (surgical removal of the tumor
			 with clear margins) or mastectomy (surgical removal of the breast) with removal
			 of some of the axillary (underarm) lymph nodes.
			(5)The offering and
			 operation of health plans affect commerce among the States.
			(6)Health care
			 providers located in a State serve patients who reside in the State and
			 patients who reside in other States.
			(7)In order to
			 provide for uniform treatment of health care providers and patients among the
			 States, it is necessary to cover health plans operating in one State as well as
			 health plans operating among the several States.
			(8)Research has
			 indicated that treatment for breast cancer varies according to type of
			 insurance coverage and State of residence.
			(9)Currently, 20
			 States mandate minimum inpatient coverage after a patient undergoes a
			 mastectomy.
			(10)Breast cancer
			 patients have reported adverse outcomes, including infection and uncontrolled
			 pain, resulting from premature hospital discharge following breast cancer
			 surgery.
			3.Amendments to the
			 Employee Retirement Income Security Act of
			 1974
			(a)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following:
				
					715.Required
				coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph
				node dissections for the treatment of breast cancer and coverage for secondary
				consultations
						(a)Inpatient
				care
							(1)In
				generalA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				that provides medical and surgical benefits shall ensure that inpatient (and in
				the case of a lumpectomy, outpatient) coverage and radiation therapy is
				provided for breast cancer treatment. Such plan or coverage may not—
								(A)insofar as the
				attending physician, in consultation with the patient, determines it to be
				medically necessary—
									(i)restrict benefits
				for any hospital length of stay in connection with a mastectomy or breast
				conserving surgery (such as a lumpectomy) for the treatment of breast cancer to
				less than 48 hours; or
									(ii)restrict benefits
				for any hospital length of stay in connection with a lymph node dissection for
				the treatment of breast cancer to less than 24 hours; or
									(B)require that a
				provider obtain authorization from the plan or the issuer for prescribing any
				length of stay required under this paragraph.
								(2)ExceptionNothing
				in this section shall be construed as requiring the provision of inpatient
				coverage if the attending physician, in consultation with the patient,
				determines that either a shorter period of hospital stay, or outpatient
				treatment, is medically appropriate.
							(b)Prohibition on
				certain modificationsIn implementing the requirements of this
				section, a group health plan, and a health insurance issuer providing health
				insurance coverage in connection with a group health plan, may not modify the
				terms and conditions of coverage based on the determination by a participant or
				beneficiary to request less than the minimum coverage required under subsection
				(a).
						(c)NoticeA
				group health plan, and a health insurance issuer providing health insurance
				coverage in connection with a group health plan shall provide notice to each
				participant and beneficiary under such plan regarding the coverage required by
				this section in accordance with regulations promulgated by the Secretary. Such
				notice shall be in writing and prominently positioned in the summary of the
				plan made available or distributed by the plan or issuer and shall be
				transmitted—
							(1)in the next
				mailing made by the plan or issuer to the participant or beneficiary; or
							(2)as part of any
				yearly informational packet sent to the participant or beneficiary;
							whichever
				is earlier.(d)Secondary
				consultations
							(1)In
				generalA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				that provides coverage with respect to medical and surgical services provided
				in relation to the diagnosis and treatment of cancer shall ensure that coverage
				is provided for secondary consultations, on terms and conditions that are no
				more restrictive than those applicable to the initial consultations, by
				specialists in the appropriate medical fields (including pathology, radiology,
				and oncology) to confirm or refute such diagnosis. Such plan or issuer shall
				ensure that coverage is provided for such secondary consultation whether such
				consultation is based on a positive or negative initial diagnosis. In any case
				in which the attending physician certifies in writing that services necessary
				for such a secondary consultation are not sufficiently available from
				specialists operating under the plan with respect to whose services coverage is
				otherwise provided under such plan or by such issuer, such plan or issuer shall
				ensure that coverage is provided with respect to the services necessary for the
				secondary consultation with any other specialist selected by the attending
				physician for such purpose at no additional cost to the individual beyond that
				which the individual would have paid if the specialist was participating in the
				network of the plan.
							(2)ExceptionNothing
				in paragraph (1) shall be construed as requiring the provision of secondary
				consultations where the patient determines not to seek such a
				consultation.
							(e)Prohibition on
				penalties or incentivesA group health plan, and a health
				insurance issuer providing health insurance coverage in connection with a group
				health plan, may not—
							(1)penalize or
				otherwise reduce or limit the reimbursement of a provider or specialist because
				the provider or specialist provided care to a participant or beneficiary in
				accordance with this section;
							(2)provide financial
				or other incentives to a physician or specialist to induce the physician or
				specialist to keep the length of inpatient stays of patients following a
				mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast
				cancer below certain limits or to limit referrals for secondary consultations;
				or
							(3)provide financial or
				other incentives to a physician or specialist to induce the physician or
				specialist to refrain from referring a participant or beneficiary for a
				secondary consultation that would otherwise be covered by the plan or coverage
				involved under subsection
				(d).
							.
			(b)Clerical
			 amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 714
			 the following:
				
					
						Sec. 715. Required coverage for minimum
				hospital stay for mastectomies, lumpectomies, and lymph node dissections for
				the treatment of breast cancer and coverage for secondary
				consultations.
					
					.
			(c)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply with
			 respect to plan years beginning on or after the date that is 90 days after the
			 date of enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by this section shall not apply to
			 plan years beginning before the date on which the last collective bargaining
			 agreements relating to the plan terminates (determined without regard to any
			 extension thereof agreed to after the date of enactment of this Act). For
			 purposes of this paragraph, any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by this section shall not be treated as a
			 termination of such collective bargaining agreement.
				4.Amendments to the
			 Public Health Service Act relating to
			 the group market
			(a)In
			 generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–4 et seq.) is amended by adding at the end the following:
				
					2708.Required
				coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph
				node dissections for the treatment of breast cancer and coverage for secondary
				consultations
						(a)Inpatient
				care
							(1)In
				generalA group health plan,
				and a health insurance issuer providing health insurance coverage in connection
				with a group health plan, that provides medical and surgical benefits shall
				ensure that inpatient (and in the case of a lumpectomy, outpatient) coverage
				and radiation therapy is provided for breast cancer treatment. Such plan or
				coverage may not—
								(A)insofar as the attending physician, in
				consultation with the patient, determines it to be medically necessary—
									(i)restrict benefits
				for any hospital length of stay in connection with a mastectomy or breast
				conserving surgery (such as a lumpectomy) for the treatment of breast cancer to
				less than 48 hours; or
									(ii)restrict benefits for any hospital length
				of stay in connection with a lymph node dissection for the treatment of breast
				cancer to less than 24 hours; or
									(B)require that a
				provider obtain authorization from the plan or the issuer for prescribing any
				length of stay required under this paragraph.
								(2)ExceptionNothing in this section shall be construed
				as requiring the provision of inpatient coverage if the attending physician, in
				consultation with the patient, determines that either a shorter period of
				hospital stay, or outpatient treatment, is medically appropriate.
							(b)Prohibition on
				certain modificationsIn implementing the requirements of this
				section, a group health plan, and a health insurance issuer providing health
				insurance coverage in connection with a group health plan, may not modify the
				terms and conditions of coverage based on the determination by a participant or
				beneficiary to request less than the minimum coverage required under subsection
				(a).
						(c)NoticeA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan shall provide notice to each participant and beneficiary under such plan
				regarding the coverage required by this section in accordance with regulations
				promulgated by the Secretary. Such notice shall be in writing and prominently
				positioned in the summary of the plan made available or distributed by the plan
				or issuer and shall be transmitted—
							(1)in the next mailing
				made by the plan or issuer to the participant or beneficiary; or
							(2)as part of any
				yearly informational packet sent to the participant or beneficiary;
							whichever
				is earlier.(d)Secondary
				consultations
							(1)In
				generalA group health plan,
				and a health insurance issuer providing health insurance coverage in connection
				with a group health plan, that provides coverage with respect to medical and
				surgical services provided in relation to the diagnosis and treatment of cancer
				shall ensure that coverage is provided for secondary consultations, on terms
				and conditions that are no more restrictive than those applicable to the
				initial consultations, by specialists in the appropriate medical fields
				(including pathology, radiology, and oncology) to confirm or refute such
				diagnosis. Such plan or issuer shall ensure that coverage is provided for such
				secondary consultation whether such consultation is based on a positive or
				negative initial diagnosis. In any case in which the attending physician
				certifies in writing that services necessary for such a secondary consultation
				are not sufficiently available from specialists operating under the plan with
				respect to whose services coverage is otherwise provided under such plan or by
				such issuer, such plan or issuer shall ensure that coverage is provided with
				respect to the services necessary for the secondary consultation with any other
				specialist selected by the attending physician for such purpose at no
				additional cost to the individual beyond that which the individual would have
				paid if the specialist was participating in the network of the plan.
							(2)ExceptionNothing
				in paragraph (1) shall be construed as requiring the provision of secondary
				consultations where the patient determines not to seek such a
				consultation.
							(e)Prohibition on
				penalties or incentivesA group health plan, and a health
				insurance issuer providing health insurance coverage in connection with a group
				health plan, may not—
							(1)penalize or
				otherwise reduce or limit the reimbursement of a provider or specialist because
				the provider or specialist provided care to a participant or beneficiary in
				accordance with this section;
							(2)provide financial
				or other incentives to a physician or specialist to induce the physician or
				specialist to keep the length of inpatient stays of patients following a
				mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast
				cancer below certain limits or to limit referrals for secondary consultations;
				or
							(3)provide financial
				or other incentives to a physician or specialist to induce the physician or
				specialist to refrain from referring a participant or beneficiary for a
				secondary consultation that would otherwise be covered by the plan or coverage
				involved under subsection
				(d).
							.
			(b)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply to group
			 health plans for plan years beginning on or after 90 days after the date of
			 enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by this section shall not apply to
			 plan years beginning before the date on which the last collective bargaining
			 agreements relating to the plan terminates (determined without regard to any
			 extension thereof agreed to after the date of enactment of this Act). For
			 purposes of this paragraph, any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by this section shall not be treated as a
			 termination of such collective bargaining agreement.
				5.Amendment to the
			 Public Health Service Act relating to
			 the individual market
			(a)In
			 generalSubpart 2 of part B of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–51 et seq.) is amended by adding at the end the following new
			 section:
				
					2754.Required
				coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph
				node dissections for the treatment of breast cancer and secondary
				consultationsThe provisions
				of section 2708 shall apply to health insurance coverage offered by a health
				insurance issuer in the individual market in the same manner as they apply to
				health insurance coverage offered by a health insurance issuer in connection
				with a group health plan in the small or large group
				market.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market on or after the date of enactment of this
			 Act.
			6.Amendments to the
			 Internal Revenue Code of 1986
			(a)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended—
				(1)in the table of
			 sections, by inserting after the item relating to section 9813 the
			 following:
					
						
							Sec. 9814. Required coverage for minimum
				hospital stay for mastectomies, lumpectomies, and lymph node dissections for
				the treatment of breast cancer and coverage for secondary
				consultations.
						
						;
				and
				(2)by inserting after
			 section 9813 the following:
					
						9814.Required
				coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph
				node dissections for the treatment of breast cancer and coverage for secondary
				consultations
							(a)Inpatient
				care
								(1)In
				generalA group health plan that provides medical and surgical
				benefits shall ensure that inpatient (and in the case of a lumpectomy,
				outpatient) coverage and radiation therapy is provided for breast cancer
				treatment. Such plan may not—
									(A)insofar as the
				attending physician, in consultation with the patient, determines it to be
				medically necessary—
										(i)restrict benefits
				for any hospital length of stay in connection with a mastectomy or breast
				conserving surgery (such as a lumpectomy) for the treatment of breast cancer to
				less than 48 hours; or
										(ii)restrict benefits
				for any hospital length of stay in connection with a lymph node dissection for
				the treatment of breast cancer to less than 24 hours; or
										(B)require that a
				provider obtain authorization from the plan for prescribing any length of stay
				required under this paragraph.
									(2)ExceptionNothing
				in this section shall be construed as requiring the provision of inpatient
				coverage if the attending physician, in consultation with the patient,
				determines that either a shorter period of hospital stay, or outpatient
				treatment, is medically appropriate.
								(b)Prohibition on
				certain modificationsIn implementing the requirements of this
				section, a group health plan may not modify the terms and conditions of
				coverage based on the determination by a participant or beneficiary to request
				less than the minimum coverage required under subsection (a).
							(c)NoticeA group health plan shall provide notice to
				each participant and beneficiary under such plan regarding the coverage
				required by this section in accordance with regulations promulgated by the
				Secretary. Such notice shall be in writing and prominently positioned in the
				summary of the plan made available or distributed by the plan and shall be
				transmitted—
								(1)in the next
				mailing made by the plan to the participant or beneficiary; or
								(2)as part of any
				yearly informational packet sent to the participant or beneficiary;
								whichever
				is earlier.(d)Secondary
				consultations
								(1)In
				generalA group health plan
				that provides coverage with respect to medical and surgical services provided
				in relation to the diagnosis and treatment of cancer shall ensure that coverage
				is provided for secondary consultations, on terms and conditions that are no
				more restrictive than those applicable to the initial consultations, by
				specialists in the appropriate medical fields (including pathology, radiology,
				and oncology) to confirm or refute such diagnosis. Such plan or issuer shall
				ensure that coverage is provided for such secondary consultation whether such
				consultation is based on a positive or negative initial diagnosis. In any case
				in which the attending physician certifies in writing that services necessary
				for such a secondary consultation are not sufficiently available from
				specialists operating under the plan with respect to whose services coverage is
				otherwise provided under such plan or by such issuer, such plan or issuer shall
				ensure that coverage is provided with respect to the services necessary for the
				secondary consultation with any other specialist selected by the attending
				physician for such purpose at no additional cost to the individual beyond that
				which the individual would have paid if the specialist was participating in the
				network of the plan.
								(2)ExceptionNothing
				in paragraph (1) shall be construed as requiring the provision of secondary
				consultations where the patient determines not to seek such a
				consultation.
								(e)Prohibition on
				penaltiesA group health plan may not—
								(1)penalize or
				otherwise reduce or limit the reimbursement of a provider or specialist because
				the provider or specialist provided care to a participant or beneficiary in
				accordance with this section;
								(2)provide financial
				or other incentives to a physician or specialist to induce the physician or
				specialist to keep the length of inpatient stays of patients following a
				mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast
				cancer below certain limits or to limit referrals for secondary consultations;
				or
								(3)provide financial
				or other incentives to a physician or specialist to induce the physician or
				specialist to refrain from referring a participant or beneficiary for a
				secondary consultation that would otherwise be covered by the plan involved
				under subsection
				(d).
								.
				(b)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply with
			 respect to plan years beginning on or after the date of enactment of this
			 Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by this section shall not apply to
			 plan years beginning before the date on which the last collective bargaining
			 agreements relating to the plan terminates (determined without regard to any
			 extension thereof agreed to after the date of enactment of this Act). For
			 purposes of this paragraph, any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by this section shall not be treated as a
			 termination of such collective bargaining agreement.
				7.Opportunity for
			 independent, external third party reviews of certain nonrenewals and
			 discontinuations, including rescissions, of individual health insurance
			 coverage
			(a)Clarification
			 regarding application of guaranteed renewability of individual health insurance
			 coverageSection 2742 of the Public Health Service Act (42 U.S.C.
			 300gg–42) is amended—
				(1)in its heading, by
			 inserting , continuation in
			 force, including prohibition of rescission, after
			 Guaranteed
			 renewability;
				(2)in subsection (a),
			 by inserting , including without rescission, after
			 continue in force; and
				(3)in
			 subsection (b)(2), by inserting before the period at the end the following:
			 , including intentional concealment of material facts regarding a health
			 condition related to the condition for which coverage is being
			 claimed.
				(b)Opportunity for
			 independent, external third party review in certain casesSubpart 1 of part B of title XXVII of the
			 Public Health Service Act is amended by adding at the end the following new
			 section:
				
					2746.Opportunity
				for independent, external third party review in certain cases
						(a)Notice and
				review rightIf a health insurance issuer determines to nonrenew
				or not continue in force, including rescind, health insurance coverage for an
				individual in the individual market on the basis described in section
				2742(b)(2) before such nonrenewal, discontinuation, or rescission, may take
				effect the issuer shall provide the individual with notice of such proposed
				nonrenewal, discontinuation, or rescission and an opportunity for a review of
				such determination by an independent, external third party under procedures
				specified by the Secretary.
						(b)Independent
				determinationIf the
				individual requests such review by an independent, external third party of a
				nonrenewal, discontinuation, or rescission of health insurance coverage, the
				coverage shall remain in effect until such third party determines that the
				coverage may be nonrenewed, discontinued, or rescinded under section
				2742(b)(2).
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply after the date of the enactment of this Act with
			 respect to health insurance coverage issued before, on, or after such
			 date.
			
